Citation Nr: 1511008	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2009, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Board then remanded the claim for additional development.  This matter was subsequently remanded in October 2010, March 2012, and March 2013 for further procedural and evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to obtain relevant records and provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014).   

The record is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal of entitlement to service connection for an acquired psychiatric disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran claims service connection for a major depressive disorder.  Social Security Administration (SSA) records document diagnoses of major depression, mood disorder, substance-induced psychosis, schizophrenia, and other psychoses.  VA afforded the Veteran an examination to address her claim in November 2010.  The examiner explained that psychological testing did not serve as a useful adjunct to medical records and self-reported data due to what appeared to be "grossly exaggerated responses" on the part of the Veteran.  Still, the examiner opined that the Veteran exhibited features of personality disorder, engaged in substance abuse, and experienced significant psychosocial stress well before her military service, all of which appeared to have a significant contribution to her current psychiatric condition.  For this reason, the examiner opined that the Veteran's current psychiatric conditions were "less likely as not related to her military service."  

In an addendum opinion in November 2011, the examiner further explained that it was not possible to "opine on which symptoms are due to the Veteran's personality disorder, and which are due to her depressive disorder without resorting to speculation," because the symptoms were intertwined.  He concluded that the Veteran's depressive disorder was not aggravated during her military service, or subsequent to her military service.  As reasoning, the examiner cited the Veteran's history of significant psychosocial stress and trauma from before service.  

The Board finds these opinions to be inadequate.  First, the Veteran's Reports of Medical Examination at entry and separation document normal psychiatric screenings.  Additionally, all Reports of Medical History in the service treatment records do not document a psychiatric history.  In an April 1991 consultation sheet, the Veteran was referred to a clinical psychologist due to possible self-destructive behavior.  He noted a troubled history prior to enlistment, but the Veteran reported minimal alcohol use.  Mental examination revealed euthymic mood, good appetite and sleep, but poor judgment.  A profile suggested passivity and hostile dependency and anger in an introverted individual.  The Veteran was not psychotic at that time, and had no suicidal ideations.  The psychologist found no psychopathology, and ruled out a personality disorder.  However, still during service, in a December 1994 clinical visit, the Veteran presented due to escalating alcohol "consumption as coping mechanism now interfering [with] life."  A new examination is necessary that accounts for evidence of an increase in psychiatric symptoms during service.  

Additionally, the Veteran's Report of Examination at entry in November 1990 documents a normal psychiatric evaluation.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

The November 1990 Report of Medical Examination conducted for the Veteran's entry into active service documents a normal clinical screening for any psychiatric disability.  Since this report did not contain any notation regarding a psychiatric disability, the Veteran is presumed to be sound with regard to any and all conditions, including any psychiatric disability.  This presumption can only be overcome if there is clear and unmistakable evidence to rebut it. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  This standard is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be 'undebatable.'  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The examiner's opinions in November 2010 and November 2011 conclude that the Veteran had a psychiatric disability that preceded her active service.  Given the evidence in the Veteran's entry examination that reports no psychiatric disability in November 1990, a new opinion is necessary to address whether there was a preexisting psychiatric disability before service.  

Next, the Veteran has asserted that she was the victim of military sexual trauma and physical assaults of a non-sexual nature during her active service.  The evidence of record reflects the Veteran's report of pre-service and military sexual trauma.  The record shows the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(5) (2014).  The RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support her claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate her claim.  See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran the notice required by 38 C.F.R. § 3.304(f)(5) for claims of service connection based on an in-service personal assault stressor.  This letter must afford the Veteran the opportunity to identify or submit any additional pertinent evidence in support of her claim, or to advise VA of the potential source or sources of evidence other than her service records, or evidence of behavioral changes that might constitute independently verifiable credible supporting evidence of her purported in-service stressors. The Veteran must be provided with specific examples of corroborating alternative evidence.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be provided with a comprehensive examination to determine the etiology of any psychiatric disorder found.  The examination should be conducted by an examiner who has not examined the Veteran previously.  The examiner must identify all psychiatric disorders that have been diagnosed since VA received the Veteran's claim in June 2004.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  The body of this Remand should be reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Following a review of the claims file, service and post-service medical records, and with consideration of the Veteran's statements:

a. the examiner should provide an opinion as to whether any diagnosed psychiatric condition clear and unmistakably pre-existed service.  If so, the examiner should also provide an opinion as to whether or not there is clear and unmistakable evidence that the condition was not aggravated beyond the normal progression during service.  

b. If the examiner determines that there was no pre-existing psychiatric condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder is related to the Veteran's military service, to include as due to any incident therein.

c. If PTSD is diagnosed, the examiner should identify the stressor or stressors upon which the diagnosis is based.  If PTSD is diagnosed based on military sexual trauma, the examiner should provide a discussion as to the basis for that determination, to include the supportive evidence in the claims file.  If PTSD is diagnosed based on an in-service personal assault stressor other than one involving military sexual trauma, the examiner must provide a discussion as to the basis of that determination, to include the support evidence of record.  

Rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  

3.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim on appeal must be adjudicated. If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




